DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Park et al [US 2018/0031200 A1] does not teach “a second designated matrix, which is arranged differently from the first designated matrix;” (see page 8 - 10)
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action..
Sekiguchi et al [US 2015/0009694 A1] is cited as newly prior art of record.
Sekiguchi discloses a second designated matrix (Fig. 1a, 41a, 42a, 43a and 44a & Paragraph [0029]), which is arranged differently (Fig. 5a to 7b & Paragraph [0037-57]) from the first designated matrix (Fig. 1a, 40a-c & Paragraph [0029]);

    PNG
    media_image1.png
    290
    533
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0031200 A1] in view of Sekiguchi et al [US 2015/0009694 A1].
In regards to claim 1. Park discloses a headlamp for a vehicle, comprising: 
a low beam source (Paragraph [0045-48]) including a plurality of low beam elements arranged in a first designated matrix (Fig. 1-2a, 110 & Paragraph [0068 & 0080]); 
a high beam source (Paragraph [0045-48]) including a plurality of high beam elements arranged in a second designated matrix (Fig. 1-2a, 110 & Paragraph [0068 & 0080]); and 
Park does not specify in Fig. 1-2 a control unit configured to generate a darkness area or light area by selectively turning on/off the high beam elements and the low beam element based on a designated matrix beam pattern, according to whether a target is detected.
Park discloses a control unit (Fig. 2c, 230-240 & Paragraph [0099]) configured to generate a darkness area or light area by selectively turning on/off (Paragraph [0010]) the high beam elements and the low beam element (Paragraph [0114]) based on a designated matrix beam pattern (Paragraph [0222 & 0243 & 0284]), according to whether a target is detected (Fig. 9b, 940 & Paragraph [0205 & 0020-21]).
(Paragraph [0045]).
Park does not specify a second designated matrix, which is arranged differently from the first designated matrix; 
Sekiguchi discloses a second designated matrix (Fig. 1a, 41a, 42a, 43a and 44a & Paragraph [0029]), which is arranged differently (Fig. 5a to 7b & Paragraph [0037-57]) from the first designated matrix (Fig. 1a, 40a-c & Paragraph [0029]);

    PNG
    media_image1.png
    290
    533
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill In the art before the effective filling date of the invention was made to modify of Park with a second designated matrix, which is arranged differently from the first designated matrix for purpose of maintaining the required resolution for light irradiation control, making it possible to simplify the configuration of the apparatus that drives this matrix LED as disclosed by Sekiguchi (Paragraph [0038]).
In regards to claim 2. Park in view of Sekiguchi discloses the headlamp of claim 1, wherein each of the low beam source and the high beam source (Paragraph [0045-48 & 0083]) comprises a center source and side sources disposed (Fig. 6, s610-630) on both sides of the center source (Fig. 9b & Paragraph [0205-206]), and the center source (Fig. 9b, Dark area higher beam) has higher beam pattern (Paragraph [0127]) resolution than the side source (Fig. 9b, Pedestrian at side source & Paragraph [0205-206]).

In regards to claim 3. Park in view of Sekiguchi discloses the headlamp of claim 2, wherein the center source (Fig. 9a, Center) has a greater luminous intensity than the side source (Fig. 9a, 910 & Paragraph [0204]).

In regards to claim 4. Park in view of Sekiguchi discloses the headlamp of claim 2, wherein: the center source is set to a section of −X1° to +X1° (Fig. 2c 290 & Paragraph [0107-110]); and the side sources are set to a section of −X1° to −X2° and a section of +X1° to +X2° (Fig. 2c, 294), respectively, wherein −X1° is −8.4° (Fig. 2c 290 & Paragraph [0107-110]), −X2° is −19.6°, +X1° is 8.4° (Fig. 2c 290 & Paragraph [0107-110]), and +X2° is 19.6° (Fig. 2c, 294).

In regards to claim 5. Park in view of Sekiguchi discloses the headlamp of claim 2, wherein: the high beam source has a plurality of high beam elements arranged in three or more rows (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and comprises a first row set to a section of 0 to +Y1° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a second row set to a section of +Y1° to +Y2° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and a third row set to a section of +Y2° to +Y3°; and +Y1° is 2.1°, +Y2° is 4.2°, and +Y3° is 6.3° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).

In regards to claim 6. Park in view of Sekiguchi discloses the headlamp of claim 2, wherein: the low beam source has a plurality of low beam elements arranged in three or more rows, and comprises a first row set to a section of 0 to −Y1° (Fig. 2c, 292, 3d, 292, 4c, 292, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a second row set to a section of −Y1° to −Y2° (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and a third row set to a section of −Y2° to −Y3°; and −Y1° is 0.7°, +Y2° is −1.4°, and −Y3° is −2.1° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
In regards to claim 7. Park in view of Sekiguchi discloses the headlamp of claim 2, wherein the beam pattern comprises, in the center source section of the high beam source (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]): a forward vehicle following area (Paragraph [0045]) constituted by rectangular beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), each having a dimension of 2° in the top-to-bottom direction and 0.5° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a glare prevention area (Fig. Fig. 9b, 932 & Paragraph [0045]) constituted by rectangular beam pattern (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196])s, each having a dimension of 2° in the top-to-bottom direction and 0.7° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and serving as an area for preventing glare of a driver (Paragraph [0045]), caused by sign reflection (Paragraph [0090]); and an openness securing area (Fig. 9b, 932) constituted by rectangular beam patterns (Fig. Fig. 9b, 932 & Paragraph [0045]), each having a dimension of 2° in the top-to-bottom direction (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) and 0.7° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and serving as an area for making a driver feel openness (Fig. Fig. 9b, 932 & Paragraph [0045]), when there is no forward vehicle or oncoming vehicle (Fig. 9b, 932).serving as an area for an ADB (Adaptive Driving Beam) function (Sekiguchi: Paragraph [0039])
In regards to claim 9. Park in view of Sekiguchi discloses the headlamp of claim 2, wherein the beam pattern comprises, in the side source section of the high beam source (Paragraph [0114]), an oncoming vehicle (Fig. 9b, 932) following area constituted by rectangular beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) each having a dimension of 2° in the top-to-bottom direction and 2° to 3° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
In regards to claim 10. Park in view of Sekiguchi discloses the headlamp of claim 2, wherein the beam pattern comprises, in the side source section of the low beam source (Paragraph [0114]), an oncoming vehicle following area (Fig. 9b, 932) constituted by rectangular beam patterns (Fig. 9b, 932) each having a dimension of 0.7° in the top-to-bottom direction and 2° to 3° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0031200 A1] in view of Sekiguchi et al [US 2015/0009694 A1] in view of Potter [US 2020/0001776 A1].
In regards to claim 8. Park in view of Sekiguchi discloses the headlamp of claim 2, wherein the beam pattern (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) comprises, in the center source section (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) of the low beam source (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]): a low beam cut-off area (Fig. 9b, 932) constituted by square beam patterns, each having a dimension of 0.7°, and serving as an area for implementing cut-off (Fig. 9b, 932); and a spot light area constituted by square beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), each having a dimension of 0.7°, and serving as an area for making a driver recognize the presence of a pedestrian (Fig. 9b, 932) or hazard ahead of the vehicle through a direct or indirect method (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
Park in view of Sekiguchi does not specify DBL (Dynamic Bending Light)
Potter discloses DBL (Dynamic Bending Light) (Paragraph [0044])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify of Park in view of Sekiguchi with serving as an area for an ADB (Adaptive Driving Beam) function for purpose of improve vehicle and pedestrian safety, most governments promulgate some form of safety regulations that specify motor vehicle lighting performance requirements as disclosed by Potter (Paragraph [0002]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844